DETAILED ACTION
Claims 1-9 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant is reminded of the duty of disclosure under 37 CFR 1.56(A).  The examiner notes that Applicant has claimed priority to an application in a foreign office.  The Office encourages Applicants to carefully examine: (1) prior art cited in search reports of a foreign patent office in a counterpart application, and (2) the closest information over which individuals associated with filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material contained therein is disclosed to the Office. (See MPEP 2001.04).
The examiner notes reference to the prior art in the Description of the Prior Art section, however no Information Disclosure Statement has been presented.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “bejoined” at line 12.  It is unclear whether this is perhaps a typographical error.  The term “bejoin” is not familiar to the examiner, and it may be that the term is intended to recite “be joined” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Specifically, at line 16 the claim recites “a junction bolt, which has a specific design of the present disclosure,” which does not predictably define the metes and bounds of the claim for one having ordinary skill in the art.
Claim 1 recites “at least two planks” at line 2 and “the two planks” at line 15.  It is unclear which of the at least two planks are the two planks.
Claim 1 recites “at least two planks” at line 2.  It is unclear how the positioning and fastening system is configured where there are three or more planks.  A review of Applicant’s Specification and Figures do not appear to teach one having ordinary skill in the art how a third or fourth plank could be included in the system.
Claim 1 recites the pronoun “their” at line 13.  It is difficult to determine to which previously presented claim element the pronoun refers. Applicant could overcome this rejection by reciting the claim elements each time they are to be referenced.
Claim 1 recites “the clamping surface on each of the planks is designed to have a pre-burying counterbored hole for nut opposite to the positioning counterbored hole” at lines 6-8.  It appears that one or more words is missing from the claim.  It is difficult to determine what is required by this phrase.
Claim 1 recites “the clamping surface on each of the planks is designed to have a pre-burying counterbored hole for nut opposite to the positioning counterbored hole” at lines 6-8.  It is unclear whether the phrase “is designed to have” means the planks actually have the pre-burying counterbored hole, or are merely capable of being counterbored.  
Claim 1 recites “both the positioning counterbored hole and the pre-burying counterbored hole allow a bolt hole to penetrate in between” at lines 9-10.  It is unclear how a hole, understood to be an absence of material, penetrates an object.
Claim 1 recites “a positioning pin, which develops a bolt passage centrally and is buried in and between two positioning counterbored holes” at lines 11-12.  It is unclear what the term “develops” means in this context.  Is the positioning pin operable in some manner to form a bolt passage? Does the positioning pin define a bolt passage when located in the position it is buried in?
Claim 1 recites “at anyone” in line 17.  The term “anyone” is understood to mean any person.  It may be that the claim intends to refer to “at any one” instead.
Claims 2-9 each depend from claim 1, and therefore are rejected for at least the reasons presented above with respect to claim 1.
Claim 2 repeatedly switches between active and passive verbs, for example “the planks featuring the identical shape” at line 2, “one plank is combined with” at line 4, and “the other are able to join together for a staggered combination” at lines 5-6.  It is difficult to determine what is claimed because of the switches in verb tense.
Claim 2 recites the pronoun “its” at line 4.  It is difficult to determine to which previously presented claim element the pronoun refers. Applicant could overcome this rejection by reciting the claim elements each time they are to be referenced.
The term “tightly” in claim 2 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how one having ordinary skill in the art would determine whether at least two planks are tightly fitting each other.
Claim 2 recites the limitation "those corresponding edges" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the planks in which one plank is combined with but its edges unaligned so that of the other are able to join together for a staggered combination” at lines 4-6.  Because claim 1 is directed to an assembly, the examiner notes that the claim is understood to require that the at least two planks are joined using the junction bolt which “is fastened in the screw hole of the nut at the other plank through the bolt passage of the positioning pin.”  
The term “slightly” in claim 2 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how one having ordinary skill in the art would determine whether at least the outer diameter is slightly greater.  The claim term “slightly” is also presented in claim 4.  A similar recitation of “smoothly” is also present in claim 4, and rejected for similar reasons.  
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following language is proposed only for satisfying the examiner’s current rejections of claim 1 under 35 USC 112.  

Examiner’s Proposed Language:

Claim 1. A positioning and fastening system for combining planks, comprising:
	opposite the junction surface, wherein the junction surface on each of the planks  includes a positioning counterbored hole, the clamping surface on each of the planks is includes which houses a nut opposite to the positioning counterbored hole, and both the positioning counterbored hole and the pre-burying counterbored hold allow a junction bolt to penetrate in between;
	a positioning pin, which defines a bolt passage centrally and is buried in and between two positioning counterbored holes in the two planks at thejunction surfaces to fix the relative positions of the two planks 
	two nuts, each of which has a screw hole centrally, each nut fixed in the pre-burying counterbored hole at each of the two planks; and
	a junction bolt, having a thread at a front end, a cylindrical shank located at a rear end of the thread, a bolt head located at a tail end, and a diameter less than an inner diameter of thread in the screw hole of each of the two nuts, wherein the cylindrical shank of the junction penetrates one of the two nuts at one of the two planks, the bolt passage in the positioning pin, and the screw hole of the other nut of the two nuts at the other plank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        08/27/2022